DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Election/Restrictions
Claims 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2020.
Response to Amendment and Status of Claims
Applicant’s amendment, filed 12/23/2021, has been entered. Claim 1 is amended, no claims are newly cancelled, no claims are added, and claims 7-10 remain withdrawn as described above. Accordingly, claims 1, 2, and 4-10 are pending with claims 1, 2, and 4-6 considered in this Office Action.
Applicant’s amendment to the specification, filed 12/23/2021, is acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “b) within the temperature control station cooling at least one first sub-region and/or heating at least one second sub-region so as to cause a temperature difference between the at least one first sub-region and the at least one second sub-region of the component” in claim 1.
To be clear, “the temperature control station” is a non-structural generic placeholder invoking 112f that is modified by functional language “cooling… and/or… heating… so as to cause a temperature difference…” that is not modified by sufficient structure, materials, or acts for achieving the specified function (emphasis respectfully added for clarity). 
Notably, Applicant’s Remarks filed 12/23/2021 urge that the Examiner’s interpretation of ‘temperature control station’ was not reasonable because it allegedly encompassed the 
MPEP 2181.III. includes:
A claim may be indefinite when the 3-prong analysis for determining whether the claim limitation should be interpreted under 35 U.S.C. 112(f)  is inconclusive because of ambiguous words in the claim. After taking into consideration the language in the claims, the specification, and how those of ordinary skill in the art would understand the language in the claims in light of the disclosure, the examiner should make a determination regarding whether the words in the claim recite sufficiently definite structure that performs the claimed function. If the applicant disagrees with the examiner’s interpretation of the claim limitation, the applicant has the opportunity during the examination process to present arguments, and amend the claim if needed, to clarify whether 35 U.S.C. 112(f)  applies.
When the examiner cannot identify the corresponding structure, material, or acts, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Accordingly, a 112b rejection is made in the section below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “b) within the temperature control station cooling at least one first sub-region and/or heating at least one second sub-region so as to cause a temperature difference between the at least one first sub-region and the at least one second sub-region of the component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code, Graham v Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Overrath et al. (U.S. 2011/0283851).
Regarding claim 1, Overrath teaches a method and hot forming system for producing press-hardened formed components of sheet steel (Title) for components such as motor vehicle doors, brackets, B columns, A columns, and roof frames (Para. 0032). 
Specifically, Overrath at Figure 1 teaches a blank (2) formed from sheet steel strip (3) (Para. 0032) is supplied to heating device (7; meeting claimed ‘first furnace’ because a furnace is defined as an enclosed structure in which heat is produced and the heating device as depicted in Fig 1 would meet the broadest reasonable interpretation of ‘furnace’ as the device is enclosed and produces heat.);
the heated blank is transferred by an automatically controlled transfer device, preferably a robot, that transfers the blank from the heating device to the furnace and, further, that the transfer device can be provided with a heating device so as to prevent a premature cooling of the heated blank (Paragraph 0020 and 0037; meeting claimed step a1 wherein the automatically controlled transfer device containing a heating device meets the broadest reasonable interpretation of ‘temperature control station’ as well as claimed step b because the heated device of the robot would maintain the temperature difference achieved in the heating device as described at Paragraphs 0035-0037 see at least ‘…areas which are to be cut later or the edges of the blanks placed thereon, respectively are not directly heated by contact with the heating plates… [t]hrough this, different heating states can be reached in the respective blank…”; emphasis respectfully added for clarity); 
in the interest of the clarity of the record, it is noted that ‘at least one first sub-region’ and ‘at least one second sub-region’ would necessarily result from the achieved differences in temperature of the blank. Further, the language in step b would not be appreciated by persons of ordinary skill as requiring that the temperature difference must be affected and/or achieved by the operation of the temperature control station in step b only (emphasis respectfully added). As such, the maintenance of the temperature difference, by the transferring robot, would meet the broadest reasonable interpretation of ‘so as to cause a temperature difference’ as claimed;

the progression of the heated blank through the continuous furnace (Paragraphs 0039-0040) would necessarily heat at least the at least one first sub-region of the component in the second furnace, thereby meeting claimed step b2;
the blank is then transferred into the press system (10.1 and 10.2; meeting claimed step c) for press-hardening (Paragraph 0042);
and then is transferred to at least one device (11.1 and/or 11.2 of Figure 1; Paragraphs 0052-0054) for cutting or punching the component which meets claimed step d.
Regarding claim 2, Overrath anticipates the method as applied to claim 1 above and further teaches that the heating device (7) plates are electrically heated (Paragraph 0014) and can be heated to a temperature level of from 500 to 700°C (equal to 773.15 to 973.15 K) (Paragraph 0036). 
It is noted that Applicant describes at Paragraph 0017 of the specification (using U.S. PGPUB 2018/0363079) that an example of radiant heat is “at least one electrically operated heating element”. As such, the electrically heated plates of Overrath operate “by way of radiant heat” as claimed. 
Further, the heating plates’ attainment of temperatures of 773.15 to 973.15 K necessarily establishes that the heating in step a is “by at least 500 K” as claimed.
Regarding claim 4, Overrath anticipates the method as applied to claim 1 above and further teaches that the cutting devices are in the form of toggle presses which meet the claimed ‘at least one mechanical cutting tool’ (Paragraph 0053 and Figure 1 11.1 and/or 11.2).
Regarding claim 5, Overrath anticipates the method as applied to claim 1 above and further teaches that the component is ‘also cut or punched, respectively, in the second stage 10.2 of the press system’ (Paragraph 0043). As such, the component is held in the press 
Regarding claim 6, Overrath anticipates the method as applied to claim 1 above and depicts in Figure 1 that the finished component (2') has at least one recess and therefore meets the claimed “a region for a recess”. It is noted that there is currently no claim language presented that limits how the ‘first and second’ sub-regions are determined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,078,553 in view of Overrath et al. (U.S. 2011/0283851).
Instant claims 1, 2, and 4-6 fully encompass issued claims 1 and 2 except for the instantly claimed step d “mechanically post-processing the at least one first sub-region of the component”. However, such a feature is prima facie obvious to achieve as it is well known in the art to trim, cut, or punch a press-hardened component as taught by Overrath at Paragraph 0016 which appreciates that punching or cutting can provide narrow tolerances and provide features such as dimensionally accurate holes and edge trim. Furthermore, the person of ordinary skill in the art would find it obvious to include a post-processing mechanical operation such as cutting, sizing, trimming, punching, and so on in order to provide a press-hardened component with particular dimensions and/or features such as holes, recesses, and/or grooving.
Therefore, the instant claims and the patented claims are directed to inventions that are not patentably distinct and the issuance of a second patent would give rise to an unjustified extension of the rights granted in the first patent.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
In general, it is unclear which rejection of claim 1 Applicant’s arguments refer to; in the interest of the clarity of the record, the anticipation rejection over Overrath has been withdrawn in view of the amended language and the new 112f and 112b. Examiner has tried to respond to the arguments which appear to be directed to the 103 over Overrath.
With regard to Applicant’s argument that the robot does not effect such control in the manner recited in step b, Examiner respectfully notes that the language in step b would not be appreciated by persons of ordinary skill as requiring that the temperature difference must be effected and/or achieved by the operation of the temperature control station in step b only (emphasis respectfully added). As such, the maintenance of the temperature difference, by the transferring robot, would meet the broadest reasonable interpretation of ‘so as to cause a temperature difference’ as claimed. Notably, Paragraphs 0035-0037 teach ‘…areas which are to be cut later or the edges of the blanks placed thereon, respectively are not directly heated by contact with the heating plates… [t]hrough this, different heating states can be reached in the respective blank…”; emphasis respectfully added for clarity.
With regard to Applicant’s argument that the heating device 7 of Overrath would not meet the BRI of ‘furnace’ because it is not ‘enclosed’, Examiner respectfully disagrees and maintains that the Figure representation of heating device 7 meets the BRI of enclosed from the perspective of the part being worked upon. Moreover, the claims do not describe features of the heating device but Applicant is respectfully encouraged to consider amending such features into the claims if they are distinguishing from Overrath.
With regard to Applicant’s comments regarding black body radiation, Examiner declines to argue the hypothetical. The facts of the rejection do not rely upon the phenomena of black body radiation. Again, Overrath describes a method and hot forming system for producing press-hardened formed components of sheet steel including heating devices. Notably, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738